946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Corzette BELL, Appellant.
No. 90-3013.
United States Court of Appeals, District of Columbia Circuit.
Sept. 30, 1991.

Appeal from the United States District Court for the District of Columbia, Cr. No. 89-00273-01;  Gesell, J.
Before RUTH BADER GINSBURG, D.H. GINSBURG and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).


2
Admission of Sergeant Harasek's testimony relating to "criminal modus operandi" was not plain error.   United States v. Dunn, 846 F.2d 761 (D.C.Cir.1988).   Nor was the evidence adduced at trial, taken as a whole, insufficient to warrant a jury determination of guilt beyond a reasonable doubt.   See United States v. Foster, 783 F.2d 1082 (D.C.Cir.1986) (en banc);   United States v. Jenkins, 928 F.2d 1175 (D.C.Cir.1991).   Accordingly, it is


3
ORDERED AND ADJUDGED that Bell's conviction be affirmed.   The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.